Case: 4:18-cv-00118-JMV Doc #: 53 Filed: 11/12/19 1 of 3 PagelD #: 188

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVISION
DIANNE LODEN, individually and
on behalf of all wrongful death beneficiaries
of JEFFREY A. DAVIS PLAINTIFF
VS. Civil Action No. 4:18cv118-DMB-JMV
MISSISSIPPI DEPARTMENT OF
CORRECTIONS; CENTURION OF
MISSISSIPPI, LLC; and
DEFENDANTS DOES 1-10 DEFENDANTS

UNOPPOSED MOTION FOR ENTRY OF AGREED ORDER OF
DISMISSAL WITH PREJUDICE

Plaintiff Dianne Loden (“Plaintiff”) moves under Federal Rule of Civil Procedure 41(a)(2)
for entry of a proposed Agreed Order of Dismissal with Prejudice (“Agreed Order’), stating the
following in support:

1. In this lawsuit, Centurion of Mississippi, LLC (“Centurion”) is the only remaining
named defendant. The only other named party to appear, Defendant Mississippi Department of
Corrections, was dismissed without prejudice on October 10, 2018. See [Doc. 17]. Centurion has not
plead a counterclaim or crossclaim in this matter.

2. On October 1, 2019, Plaintiff and Centurion participated in a settlement conference.
See [Doc. 52]. Plaintiff and Centurion have resolved the issues between them.

3. Consequently, Plaintiff wishes to dismiss this matter and therefore requests the Court
enter the Agreed Order dismissing this action with prejudice. As represented below, Centurion
consents to this request.

4. The Agreed Order will be submitted to the Court via email, in accordance with Local

Uniform Civil Rule 7(b)(F).
Case: 4:18-cv-00118-JMV Doc #: 53 Filed: 11/12/19 2 of 3 PagelD #: 189

a. Due to the simple nature of this Motion, Plaintiff respectfully requests the Court

waive any obligation under the Local Uniform Civil Rules to file a separate memorandum of

authorities in support of this Motion.

WHEREFORE, Plaintiff request that the Court enter the proposed Agreed Order of

Dismissal with Prejudice that will be submitted to the Court via electronic mail.

Respectfully submitted, this _|qQ) th day of November, 2019.

AGREED TO BY:

/s/ Stevie F. Rushing

Stevie Rushing (MSB# 105534)
Michael J. Bentley (MSB# 102631)
Molly M. Walker (MSB# 100689)
BRADLEY ARANT BOULT CUMMINGS, LLP
One Jackson Place

188 East Capitol Street, Suite 1000
PO Box 1789

Jackson, MS 39215-1789
Telephone: (601) 948-8000
Facsimile: (601) 948-3000
mbentley@bradley.com

mmwalker@bradley.com

srushing@pbradley.com

 

/s/ Jefferson V_ Hester
Jefferson V. Hester, MSB No. 104904

Jeffrey D. Leathers, MSB No. 100082

Attorneys for Plaintiff
Case: 4:18-cv-00118-JMV Doc #: 53 Filed: 11/12/19 3 of 3 PagelD #: 190

CERTIFICATE OF SERVICE
I hereby certify that on November 12, 2019, I filed the foregoing via the Court system,

which will deliver copies to all counsel of record.

/s/ Jefferson V. Hester
OF COUNSEL
